                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 20–37–BU–DLC

              Plaintiff,

       vs.                                                    ORDER

 RAMON GOMEZ DELGADO,

              Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on June 2, 2021. (Doc. 23.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge DeSoto recommended this Court accept Ramon Gomez Delgado’s

guilty plea after he appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to the offense of illegal reentry of a

deported or removed alien in violation of 8 U.S.C. §§ 1326(a) and (b)(1), as set

forth in the Indictment.


                                           1
      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 23) is

ADOPTED in full. Delgado’s motion to change plea (Doc. 16) is GRANTED and

he is adjudged guilty as charged in Count I of the Indictment.

      DATED this 18th day of June, 2021.




                                         2
